     Case 1:20-cv-12997-TLL-PTM ECF No. 5, PageID.38 Filed 11/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


JOHN DOE,

                        Plaintiff,
v.                                                             Case No. 20-CV-12997
                                                               Honorable Thomas L. Ludington
NORTHERN LAKES COMMUNITY
MENTAL HEALTH AUTHORITY,
CHRISTINE M. SMITH,

                  Defendants.
__________________________________________/

      ORDER GRANTING PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER TO
                       PROCEED PSEUDONYMOUSLY

         On November 6, 2020, Plaintiff John Doe filed a complaint against Defendants Northern

Lakes Community Mental Health Authority (“NLCMHA”) and Christine M. Smith, alleging

violations of the Fourteenth Amendment and Michigan law. ECF No. 1. Plaintiff, who was a

patient at NLCMHA, alleges that Defendant Smith, his social worker, sexually harassed and

abused him. Id. Plaintiff moves for a protective order allowing him to proceed pseudonymously.

For the reasons stated below, his motion will be granted.

                                                  I.

                                                  A.

         “As a general matter, a complaint must state the names of all parties. Under certain

circumstances, however, the district court may allow a plaintiff to proceed under a pseudonym by

granting a protective order.” D.E. v. John Doe, 834 F.3d 723, 728 (6th Cir. 2016) (internal citations

omitted).

         They include: (1) whether the plaintiffs seeking anonymity are suing to challenge
         governmental activity; (2) whether prosecution of the suit will compel the plaintiffs
    Case 1:20-cv-12997-TLL-PTM ECF No. 5, PageID.39 Filed 11/19/20 Page 2 of 2




        to disclose information ‘of the utmost intimacy’; (3) whether the litigation compels
        plaintiffs to disclose an intention to violate the law, thereby risking criminal
        prosecution; and (4) whether the plaintiffs are children.

Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004) (citing Doe v. Stegall, 653 F.2d 180, 185–86 (5th

Cir. 1981)).

                                                  B.

        Here, Plaintiff raises serious allegations against NLCMHA, an alleged governmental unit,1

and Defendant Smith, its employee. These allegations will require Plaintiff to disclose intimate

information regarding his mental health and prior sexual acts. Additionally, other courts of this

Circuit have allowed litigants to proceed pseudonymously where the case involved allegations of

sexual misconduct. See, e.g., Doe v. Miami Univ., 882 F.3d 579 (6th Cir. 2018) (involving Title

IX and § 1983 claims against university and allegations of sexual misconduct among students).

Plaintiff agrees to “privately disclose his identity to the Court and [] Defendants so as not to create

any appearance of prejudice.” ECF No. 2 at PageID.30. Based on the foregoing, Plaintiff’s motion

will be granted.

                                                  II.

        Accordingly, it is ORDERED that Plaintiff John Doe’s Motion for Protective Order for

Permission to Proceed Pseudonymously, ECF No. 2, is GRANTED. Plaintiff may proceed

pseudonymously but must disclose his identity to the Court, Defendants, or others as directed by

order of this Court.


               Dated: November 19, 2020                        s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge



1
 Plaintiff alleges that NLCMHA “is a multi-county community mental health authority created pursuant to
MCL 330.1205 of the Michigan Public Health Code.” ECF No. 1 at PageID.2.

                                                 -2-
